 STEVEN LABEL CORP.Steven Label Corporation and Graphic Arts Interna-tional Union, Local 262, AFL-CIO-CLC. Case21-CA-16054January 19, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on September 23, 1977, byGraphic Arts International Union, Local 262, AFL-CIO-CLC, herein called the Union, and duly servedon Steven Label Corporation, herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 21, issued a complaint and notice of hearingon September 29, 1977, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 10,1977, following a Board election in Case 21-RC-15059, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about September 21, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On October 11, 1977, Respon-dent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On October 20, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 3,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowI Official notice is taken of the record in the representation proceeding,Case 21-RC-15059, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8. as amended. SeeLTV Elecrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello. 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA. as amended.2 By letter dated October 13, 1977, to John C. Truesdale, the Board'sformer Executive Secretary. Respondent, pursuant to the Freedom ofInformation Act, 5 U.S.C. Sec. 552 and Sec. 102.117 of the Board's Rulesand Regulations, requested certain information pertaining to the Board'sprocessing of its request for review of the Acting Regional Director's234 NLRB No. 46Cause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its memoran-dum in opposition to the General Counsel's Motionfor Summary Judgment, which was filed in responseto the Notice To Show Cause, Respondent contends,in substance, that the Board's certification is invalid(1) because "supervisory employees openly expressedtheir support of the Union thereby intimidating anddepriving the employees of free choice in the elec-tion" and (2) because of its good-faith belief that theBoard did not properly consider its request forreview of the Regional Director's SupplementalDecision and Certification of Representative. TheRespondent's "belief' that it was denied due processis based, in part, on the Board's "use of boilerplatelanguage in the telegram and the failure to identifythe Board Members who acted upon the request."2The General Counsel contends that Respondent israising issues which were or could have been raisedin the representation proceeding and is precludedfrom relitigating them herein. We agree with theGeneral Counsel.Our review of the record herein, including that inthe underlying representation proceeding, Case 21-RC-15059, shows that the election in this matter,which was held on June 10, 1977, pursuant to aDecision and Direction of Election issued by theRegional Director on May 12, 1977, resulted in avote of 26 for, and 5 against, the Union, with 3challenged ballots, an insufficient number to affectthe results of the election. On June 16, 1977,Respondent filed timely objections to conduct affect-ing the results of the election. On August 10, 1977,the Acting Regional Director issued a SupplementalDecision and Certification of Representative, inSupplemental Decision and Certification of Representative in Case 21-RC-15059. On October 14, 1977, Respondent filed with Chairman Fanning an"Application to Take Deposition" (of John C. Truesdale) in subject case. Ina letter to Respondent's counsel dated October 21, 1977, Mr. Truesdaleprovided Respondent with the information requested as to how the Boardprocesses a request for review. On October 20, 1977, the General Counselfiled a "Motion to Reject Respondent's Application for Consent to TakeDeposition." Subsequently, in a letter to Mr. Truesdale dated October 28,1977, Respondent requested "clarification in lieu of deposition" of theinformation previously provided by the Executive Secretary and therebyeffectively withdrew its application to take deposition. Accordingly, theGeneral Counsel's motion to reject Respondent's application for consent totake deposition is moot.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich he recommended that the Respondent's objec-tions be overruled in their entirety and that theUnion be certified as the exclusive bargaining repre-sentative for the employees in the appropriate unitdescribed in the complaint. On August 25, 1977,Respondent filed a timely request for review of theActing Regional Director's Supplemental Decisionand Certification of Representative. Thereafter, onSeptember 16, 1977, the Board denied Respondent'srequest for review on the ground that it raised nosubstantial issues warranting review. On September28, 1977, Respondent filed a motion for reconsider-ation of the Board's denial of its request for review.In this motion, Respondent contended, inter alia,that the Board, because of its emphasis on "increasedspeed in case handling," merely applied "a rubberstamp formula" in denying its request for review "ByOrder Of The Board," and that the above formularesulted in the Board's failure to properly considerthe "supervisory taint" issues raised in the request forreview and "must necessarily require increased dele-gation of authority to legal assistants and membersof the Board's staff." Thereafter, on October 18,1977, a Board panel, consisting of Chairman Fan-ning and Members Jenkins and Penello, deniedRespondent's motion for reconsideration of theBoard's denial of its request for review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTAt all times material herein, Respondent has beenengaged in the business of manufacturing labels,3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).nameplates, and decals in a facility located at 11926Burke Street, Sante Fe Springs, California. In thenormal course and conduct of its business operationsdescribed herein, Respondent annually purchasesand receives goods and products valued in excess of$50,000 directly from suppliers located outside theState of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDGraphic Arts International Union, Local 262,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, ship-ping and receiving employees, and truckdriversemployed by Respondent at its facility located at11926 Burke Street, Santa Fe Springs, California;excluding office clerical employees, guards andsupervisors as defined in the Act.2. The certificationOn June 10, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 10, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about September 19, 1977, andat all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of all306 STEVEN LABEL CORP.the employees in the above-described unit. Com-mencing on or about September 21, 1977, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that Respondent has, sinceSeptember 21, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Steven Label Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Graphic Arts International Union, Local 262,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees,shipping and receiving employees, and truckdriversemployed by Respondent at its facility located at11926 Burke Street, Santa Fe Springs, California;excluding office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since August 10, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 21, 1977,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that Respondent,Steven Label Corporation, Santa Fe Springs, Califor-nia, its officers, agents, successors, and assigns, shall:i. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Graphic Arts Inter-national Union, Local 262, AFL-CIO-CLC, as theexclusive bargaining representative of its employeesin the following appropriate unit:307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees, ship-ping and receiving employees, and truckdriversemployed by Respondent at its facility located at11926 Burke Street, Santa Fe Springs, California;excluding office clerical employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility at 11926 Burke Street, SantaFe Springs, California, copies of the attached noticemarked "Appendix."4Copies of said notice, onforms provided by the Regional Director for Region21, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Graph-ic Arts International Union, Local 262, AFL-CIO-CLC, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employees,shipping and receiving employees, andtruckdrivers employed by Respondent at itsfacility located at 11926 Burke Street, SanteFe Springs, California; excluding office cler-ical employees, guards and supervisors asdefined in the Act.STEVEN LABELCORPORATION308